Citation Nr: 1030459	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  99-03 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
secondary to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The Veteran served on active duty from March 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2008 decision, the Board denied service connection 
for skin cancer and prostate cancer.  The Veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a February 
2010 order, the Court granted a Joint Motion for Partial Remand, 
vacating the Board's decision and remanding for additional 
proceedings.  The Veteran withdrew his appeal of service 
connection for prostate cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for skin cancer, to include 
as secondary to ionizing radiation exposure during the military 
occupation of Nagasaki, Japan.  The Veteran was stationed at this 
location between September and December 1945, as verified by 
official records, and subsequently developed basil cell 
carcinoma.  Skin cancer is a radiogenic disease pursuant to 
38 C.F.R. § 3.311(b)(2), and therefore the provisions of 
38 C.F.R. § 3.311(c) apply.  This regulation requires referral of 
a radiation exposure claim for review by the Under Secretary for 
Benefits, who may seek an advisory medical opinion from the Under 
Secretary for Health.  In the present case, a December 2006 
memorandum was received from VA's Chief Public Health and 
Environmental Hazards Officer (CPHEHO), who concluded, based on 
an October 2006 Defense Threat Reduction Agency (DTRA) radiation 
dosage estimate, that there existed a 47.74 percent probability 
the Veteran's basil cell carcinoma was the result of his 
radiation exposure during military service.  This estimate was 
based on a computer model, the Interactive Radioepidemiological 
Program (IREP), provided by the National Institute for 
Occupational Safety and Health (NIOSH).  In a subsequent July 
2007 memorandum, the CPHEHO utilized the IREP computer model to 
give a 46.18 percent probability estimate, based on a revised 
radiation dosage estimate provided by the DTRA in January 2007.  

38 C.F.R. § 3.311(c)(2) states that if the Under Secretary for 
Benefits, after considering the opinion provided by the Under 
Secretary for Health, "is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall refer 
the matter to an outside consultant."  (emphasis added).  In the 
present case, the December 2006 and July 2007 memoranda list 
47.74 and 46.18 percent probabilities, respectively, that the 
Veteran's in-service radiation exposure caused his basil cell 
carcinoma.  There is no indication whether the Under Secretary 
for Benefits considered whether there was a reasonable 
possibility that the skin cancer resulted from radiation exposure 
in service.  The case must be referred again to the Under 
Secretary for Benefits for consideration of whether the issue 
must be referred to an outside consultant pursuant to 38 C.F.R. 
§ 3.311(c)(2).  If such referral is not warranted, the Under 
Secretary must give a detailed explanation for this 
determination.  

The Board also observes that the Joint Motion mentions several 
times the July 12, 2007, memorandum from the CPHEHO, but then 
mentions on page 7 a "February 12, 2007, report from the 
CPHEHO."  The Joint Motion also stated that no such record was 
found within the claims file.  The Board finds no indication that 
a February 2007 report was ever created by the CPHEHO, and 
concludes the mention of a February 12, 2007, memorandum is a 
clerical error intending to signify the July 12, 2007 CPHEHO 
memorandum, which has in fact been associated with the claims 
file.  Therefore, the Board finds no additional development 
regarding this memorandum is required.  

Although the Veteran withdrew the issue of service connection for 
prostate cancer, his representative provided an interesting 
argument in a "Motion for Reconsideration."  Although he did 
not disagree with individual probabilities that were provided for 
the Veteran's skin cancer and prostate cancer, he argued that 
pursuant to 42 C.F.R. Part 81 (addressing Guidelines for 
Determining the Probability of Causation and Methods for 
Radiation Dose Reconstruction Under the Employees Occupational 
Illness Compensation Program Act of 2000) the fact that the 
Veteran had two primary cancers increased the probability that 
either one was caused by radiation.  This argument must be 
addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the Under 
Secretary for Benefits to address the 
requirements of 38 C.F.R. § 3.311(c)(2).  
Pursuant to that regulation, the Under 
Secretary must either refer the claim to an 
outside consultant, or provide a detailed 
explanation of why such a referral is not 
warranted, given the findings of the December 
2006 and July 2007 CPHEHO memoranda.  If 
referral to an outside consultant is 
accomplished, such referral must meet the 
requirements of 38 C.F.R. § 3.311(d).  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

